DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claims 1-19, drawn to a method of producing a branched aliphatic alkene, the method comprising reacting a feed stream comprising aliphatic alpha olefins(s) with a supported alkali metal or alkali metal composite catalyst to produce the branched aliphatic alkene, wherein the support comprises a mixed metal oxide comprising a Column 1 metal and at least one of a Column 3 metal, a Column 4 metal, or a lanthanide, wherein the catalyst has less than 50 wt.% of a metal carbonate, wherein the reaction is conducted in a reaction system comprising a pressurized reactor; wherein the reaction system comprises 2 to 5 reactors in parallel, or wherein the reaction system comprises a first reactor and a second reactor in series, and a separation column downstream of the first reactor and upstream of the second reactor.
Group II, claim 21, drawn to a catalyst comprising potassium (K) metal or a NaK metal composite on a metal oxide support comprising a mixed metal oxide of a Column 1 metal and at least one of a Column 3 metal, a Column 4 metal, a lanthanide, wherein the catalyst has from 0.1 wt.% to less than 50 wt.% of a metal carbonate.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the claimed catalyst composition recited in Group II, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xiao et al. (cited by Applicants in the IDS filed 04/22/2021, C5). Xiao discloses a sorbent for CO2 2ZrO3 (Title). Because the sorbent meets the chemical identity of the catalyst recited in Group II (note that Zr is Column 4 metal), the sorbent is also considered a catalyst. The preparation of the sorbent is started by using K2CO3 raw material (Section 2.2 Synthesis) wherein a portion of this material is expected, at least as a residual, in the sorbent. Therefore, the sorbent is expected to comprise at least about 0.1 wt.% to less than 50 wt.% of a metal carbonate.   
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772